NOTE: Tl1is order is n0nprecedential.
United States Court of AppeaIs
for the FederaI Circuit
JACENT L. WINSTON,
C'laiman,t-Appellant, l
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Responden,t-Appellee.
2011-7024
Appeal from the United States C0urt of Appeals for
Veterans Claims in case n0. 09-1073, Judge lawrence B.
Hagel.
ORDER
Jacent L. Winston moves for leave to file his informal
brief out of time
Up0n consideration thereof,
IT IS ORDERED THAT:
(1) The motion is granted The court’s February 4,
2011 order is vacated, the court’s mandate is recalled and
the appeal is reinstated.

WINSTON V. DVA
(2) The Secretary of Veterans Affairs’ brief is due
within 30 days from the date of filing of this order.
MAR 1 7 2011
Date
ccc Jacent L. Winston
S
Courtney S. McNamara
FOR THE COURT
/s/ Jan Horbal__\;
J an Horbaly
Clerk
FILED
U»8. ¢0URT 0F APPEAl.S FR
THE FEDEHA|_ Cl_RCUlT
ma 1 non
JAl! |=|DRBALY
CLEH£